


110 HRES 409 EH: Providing for consideration of the

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 409
		In the House of Representatives, U.
		  S.,
		
			May 17, 2007
		
		RESOLUTION
		Providing for consideration of the
		  conference report to accompany the concurrent resolution (S. Con. Res. 21)
		  setting forth the congressional budget for the United States Government for
		  fiscal year 2008 and including the appropriate budgetary levels for fiscal
		  years 2007 and 2009 through 2012.
	
	
		That upon adoption of this resolution
			 it shall be in order to consider the conference report to accompany the
			 concurrent resolution (S. Con. Res. 21) setting forth the congressional budget
			 for the United States Government for fiscal year 2008 and including the
			 appropriate budgetary levels for fiscal years 2007 and 2009 through 2012. All
			 points of order against the conference report and against its consideration are
			 waived. The conference report shall be considered as read. The conference
			 report shall be debatable for one hour equally divided and controlled by the
			 chairman and ranking minority member of the Committee on the Budget.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
